COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 CONTINENTAL CASUALTY                             §                No.08-09-00325-CV
 COMPANY/MARGARITA A.
 MORALES, INDIVIDUALLY AND AS                     §                  Appeal from the
 NEXT FRIEND OF PAULETTE
 MORALES AND LAURA MORALES,                       §            County Court at Law No. 7
 MINOR CHILDREN OF GUADALUPE
 D. MORALES, DECEASED,                            §             of El Paso County, Texas

                   Appellant,                     §                 (TC# 2003-4499)

 v.                                               §

 MARGARITA A. MORALES,                            §
 INDIVIDUALLY AND AS NEXT
 FRIEND OF PAULETTE MORALES                       §
 AND LAURA MORALES, MINOR
 CHILDREN OF GUADALUPE D.                         §
 MORALES, DECEASED/LIBERTY
 MUTUAL INSURANCE COMPANY,


                   Appellee.
                                  MEMORANDUM OPINION

       The opinion issued by the Court on May 19, 2010 is withdrawn and the following is the

opinion of the Court.

       Pending before the Court is an agreed motion for rehearing filed in response to our dismissal

of the appeal pursuant to the parties’ settlement agreement under TEX . R. APP . P. 42.1(a)(2). In it,

the parties contend that the case should be remanded to the trial court to effectuate the parties’

agreement. We agree and therefore withdraw our prior opinion and issue this one in its place.

Accordingly, without regard to the merits, we grant the motion for rehearing, vacate the trial court’s

judgment, and remand the case to the trial court for rendition of judgment in accordance with the

parties’ settlement agreement. See TEX . R. APP . P. 42.1(a)(2)(B). Because the motion does not
reflect that the parties have made any agreement regarding costs, we assess costs against the

Appellant. See TEX . R. APP . P. 42.1(d).



                                              GUADALUPE RIVERA, Justice
June 2, 2010

Before Chew, C.J., McClure, and Rivera, JJ.